               IN THE UNITED STATES BANKRUPTCY COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA
In re:                                  )
                                        ) Bankruptcy No. 18-22396 CMB
Nathan Thomas Swan                      )
                                        )
                          Debtor (s)    )
                                        ) Chapter 13
Nathan Thomas Swan                      )
                                        ) Relatedtoto:
                                          Related      Document
                                                    Claim No. 11 No. 50
                          Movant(s)     )
       v.                               ) ENTERED
                                          Document   No. BY DEFAULT
PennyMac Loan Services, LLC             )
                                        )
                          Respondent(s) )


                                ORDER OF COURT

                      13th
       AND NOW, this _______day      January
                                of ________________, 2021, upon consideration

of the Debtor’s Motion, it is hereby ORDERED, ADJUDGED and DECREED that

said Objection to Notice of Mortgage Payment Change is sustained and the Notice of

Mortgage Payment Change filed on December 4, 2020 is Denied. The Respondent is

Ordered to file a revised Notice of Mortgage Payment Change within 30 days.



                                                  BY THE COURT:


                                                 ________________________
                                                 ______________________________
                                                 Carlota M. Böhm
                                                                                  J.
                                                 Chief United States Bankruptcy Judge

                                                  FILED
                                                  1/13/21 7:40 am
                                                  CLERK
                                                  U.S. BANKRUPTCY
                                                  COURT - WDPA
